- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) (A free translation of the original report in Portuguese) FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES AND EXCHANGE COMMISSION STANDARD FINANCIAL STATEMENTS - DFP December 31, 2009 Brazilian Corporate Law COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY Registration with CVM SHOULD not BE CONSTRUED AS AN EVALUATION oF the company. company management is responsible for the information provided. 01.01  IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Corporate Taxpayers ID) 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 4 - NIRE (Corporate Registry ID) 33-3.00011595 01.02  HEAD OFFICE 1 - ADDRESS RUA SÃO JOSÉ, 20 GR, 1602 PARTE 2 - DISTRICT CENTRO 3 - ZIP CODE 20010-020 4 - CITY RIO DE JANEIRO 5 - STATE RJ 6 - AREA CODE 21 7 - TELEPHONE 2141-1800 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 21 12 - FAX 2141-1809 13 - FAX - 14  FAX - 15 - E-MAIL invrel@csn.com.br 01.03  INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME PAULO PENIDO PINTO MARQUES 2 - ADDRESS AV. BRIGADEIRO FARIA LIMA, 3400 20º ANDAR 3 - DISTRICT ITAIM BIBI 4 - ZIP CODE 04538-132 5 - CITY SÃO PAULO 6 - STATE SP 7 - AREA CODE 11 8 - TELEPHONE 3049-7100 9 - TELEPHONE - 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 11 13 - FAX 3049-7212 14 - FAX - 15  FAX - 16 - E-MAIL paulopenido@csn.com.br 01.04  REFERENCE AND AUDITOR INFORMATION YEAR 1  DATE OF THE FISCAL YEAR BEGINNING 2  DATE OF THE FISCAL YEAR END 1  Last 01/01/2009 12/31/2009 2  One before last 01/01/2008 12/31/2008 3  Two before last 01/01/2007 12/31/2007 4  INDEPENDENT ACCOUNTANT KPMG AUDITORES INDEPENDENTES 5  CVM CODE 00418-9 6  TECHNICIAN IN CHARGE ANSELMO NEVES MACEDO 7  TECHNICIANS CPF (INDIVIDUAL TAXPAYERS ID) 033.169.788-28 1 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 01.05 – CAPITAL STOCK Number of Shares (In thousands) 1 12/31/2009 2 12/31/2008 3 12/31/2007 Paid-in Capital 1 – Common 2 – Preferred 0 0 0 3 – Total Treasury Shares 4 – Common 5 – Preferred 0 0 0 6 – Total 01.06 – COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industry and Other Types of Company 2 - STATUS Operational 3 - NATURE OF OWNERSHIP Private National 4 - ACTIVITY CODE 1060 – Metallurgy and Steel Industry 5 - MAIN ACTIVITY MANUFACTURING, TRANSFORMATION AND TRADING OF STEEL PRODUCTS 6 - CONSOLIDATION TYPE Total 01.07 – COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 - ITEM 2 - CNPJ (Corporate Taxpayer’s ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4 - TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE 01 RCA* 12/17/2009 Dividend Common 02 RCA* 12/17/2009 Interest on shareholders’ equity Common *Board of Directors’ Meeting 01.09 – INVESTOR RELATIONS OFFICER 1 – DATE 02/25/2010 2 - SIGNATURE 2 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 02.01 – BALANCE SHEET - ASSETS (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 - 12/31/2009 4 - 12/31/2008 5 - 12/31/2007 1 Total Assets Current Assets Cash and Cash Equivalents Receivable Accounts Receivable Accounts Receivable - Subsidiaries Accounts Receivable - Clients Advance on Export Contracts (ACE) 0 Allowance for Doubtful Accounts Sundry Receivable Employees Corporate Income and Social Contribution Taxes Recoverable Deferred Income Tax Deferred Social Contribution Prepaid Income Tax 0 0 0 Other Taxes Proposed Dividends Receivable Loans with Subsidiaries 0 0 0 Other Receivable Inventories Other Marketable Securities Prepaid Expenses Insurance claimed 0 0 Noncurrent Assets Long-Term Assets Sundry Receivables Borrowings - Eletrobrás 0 0 Securities Receivable Deferred Income Tax Deferred Social Contribution Other Taxes Receivable from Related Parties Associated and Related Companies 0 0 0 Subsidiaries Other Related Parties 0 0 0 Other Judicial Deposits Marketable Securities 0 0 Prepaid Expenses Other 3 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 02.01 – BALANCE SHEETS - ASSETS (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 -12/31/2009 4 -12/31/2008 5 -12/31/2007 Permanent Assets Investments Interest in Associated/Related Companies 0 0 0 Interest in Associated/Related Companies - Goodwill 0 0 0 Interest in Subsidiaries Interest in Subsidiaries - Goodwill 0 0 Other Investments 31 31 31 Property, Plant and Equipment In Operation, Net In Construction Land Intangible Assets 0 Deferred Charges 4 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 02.02 – BALANCE SHEET - LIABILITIES (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 – 12/31/2009 4 – 12/31/2008 5 – 12/31/2007 2 Total Liabilities Current Liabilities Loans and Financing Debentures Suppliers Taxes, Fees and Contributions Salaries and Social Contributions Taxes Payable Deferred Income Tax 0 0 Deferred Social Contribution 0 0 Taxes Paid by Installments Dividends Payable Provisions Contingencies Judicial deposits Provision for Pension Fund Debts with Related Parties 0 0 0 Other Accounts Payable - Subsidiaries Other Noncurrent Liabilities Long-Term Liabilities Loans and Financing Debentures Provisions Labor and Social Security Contingencies 0 0 Civil Contingencies 0 0 0 Tax Contingencies Environmental Contingencies Other Contingencies 0 0 0 Judicial Deposits Deferred Income Tax 0 0 Deferred Social Contribution 0 0 Debts with Related Parties 0 0 0 Advance for Future Capital Increase 0 0 0 Other Provision for investment losses Accounts Payable - Subsidiaries Provision for Pension Fund Taxes paid in installments Other 5 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 02.02 – BALANCE SHEET - LIABILITIES (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 -31/12/2009 4 -31/12/2008 5 -31/12/2007 Deferred Income 0 0 0 Shareholders’ Equity Paid-in Capital Stock Capital Reserves 30 30 30 Revaluation Reserves 0 0 Own Assets 0 0 Subsidiaries/Associated and Related Companies 0 0 Profit Reserves Legal Statutory 0 0 0 For Contingencies 0 0 0 Unrealized Profit 0 0 Retention of Profits 0 0 0 Special For Undistributed Dividends 0 0 0 Other Profit Reserves From Investments Treasury Shares Equity Valuation Adjustments 0 Securities Adjustments 0 0 Accumulated Translation Adjustments 0 Business Combination Adjustments 0 0 0 Retained Earnings/ Accumulated Losses 0 0 0 Advance for Future Capital Increase 0 0 0 6 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 03.01 – STATEMENT OF INCOME (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Gross Revenue from Sales and/or Services Gross Revenue Deductions Net Revenue from Sales and/or Services Cost of Goods Sold and/or Services Rendered Depreciation and Amortization Other Gross Income Operating Income/Expenses Selling Expenses Depreciation and Amortization Other General and Administrative Depreciation and Amortization Other Financial Financial Income Financial Expenses Foreign Exchange and Monetary Variation, net Financial Expenses Other Operating Income Other Operating Expenses Equity Pick-Up Operating Income Non-operating Income 0 0 0 Income 0 0 0 Expenses 0 0 0 Income before Taxes/Profit Sharing Provision for Income and Social Contribution Taxes Deferred Income Tax Deferred Income Tax Deferred Social Contribution Statutory Profit Sharing/Contributions 0 0 0 Profit Sharing 0 0 0 Contributions 0 0 0 Reversal of Interest on Shareholders’ Equity 0 0 0 Income/Loss for the Period OUTSTANDING SHARES, EX-TREASURY (in thousands) EARNINGS PER SHARE (in Reais) LOSS PER SHARE (in Reais) 7 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 04.01 – STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Net Cash from Operating Activities Cash Generated in the Operations Net Income for the Period Provision for Charges on Loans and Financing Depreciation, Depletion and Amortization Income from Write-off and Disposal of Assets Income from Equity Pick-up Deferred Income Tax and Social Contribution Taxes Provision for Swap/Forward Operations 0 Provision for Actuarial Liability Provision rec. claim - AFIII 0 0 0 Provision for Contingencies Percentage Change – Gain and Loss 0 Monetary and Exchange Variation, net Other Provisions Variation in Assets and Liabilities Accounts Receivable Inventories Receivables from Subsidiaries Taxes to Offset Suppliers Salaries and Social Charges Taxes Accounts Payable - Subsidiaries Contingent Liabilities Financial Institutions – Interest 0 Financial Institutions – Swap Operations Taxes Paid in Installments - REFIS 0 0 Other Other 0 0 0 Net Cash from Investment Activities Judicial Deposits Investments Property, Plant and Equipment Deferred charges 0 Receipt from capital decrease - subsidiary 0 0 Net Cash from Financing Activities Loans and Financing Debentures 0 0 0 Financial Institutions – Principal Dividends and Interest on Shareholders’ Equity 8 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 04.01 – STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Reais) 1 - CÓDE 2 - DESCRIPTION 3 -01/01/2009 to 12/31/2009 4 -01/01/2008 to 12/31/2008 5 -01/01/2007 to 12/31/2007 Treasury Share Foreign Exchange Variation on Cash and Cash Equivalents 0 Increase (Decrease) in Cash and Cash Equivalents Opening Balance of Cash and Cash Equivalents Closing Balance of Cash and Cash Equivalents 9 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 05.01 – STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2009 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 30 0 0 Prior Year Adjustments 0 0 0 0 Dividends Prescription Reversal - Minutes 01/31/06 0 0 0 0 0 Interest on Shareholders’ Equity Prescription Reversal - Minutes 04/28/06 0 0 0 0 36 0 36 Profit not Paid in 2008 – CVM Rule 624/10 0 0 0 0 0 Adjusted Balance 30 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 0 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 0 0 0 0 Creation of Reserve 0 0 0 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Other 0 0 0 0 0 Repurchase of Treasury Shares 0 0 0 0 0 Cancelation of Treasury Shares 0 0 0 0 0 Closing Balance 30 0 0 10 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 05.01 – STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2008 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 30 0 0 Prior Year Adjustments 0 0 0 0 0 0 0 Adjusted Balance 30 0 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 0 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 0 0 0 Prepaid Dividends 0 0 0 0 0 Investment Reserve 0 0 0 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Other 0 0 0 0 Revaluation Reserve Reversal 0 0 0 0 0 Deferred Assets Adjustment 0 0 0 0 0 Reversal of Dividends Prescription 0 0 0 0 0 Reversal of Interest on Shareholders’ Equity Prescription 0 0 0 0 56 0 56 Closing Balance 30 0 0 11 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 05.01 – STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2007 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 0 0 0 Prior Year Adjustments 0 0 0 0 0 0 0 Adjusted Balance 0 0 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 0 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 0 0 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Other 0 30 65 0 Reserve realization – own assets, net 0 0 0 0 0 Reserve realiz. – subsidiaries’ assets, net 0 0 0 0 0 Revaluation reserve realiz. – own assets 0 0 0 0 0 Revaluation reserve realization – subsidiaries’ assets 0 0 0 0 0 Gain on sale of shares 0 30 0 65 0 0 95 Closing Balance 30 0 0 12 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 06.01 – STATEMENT OF ADDED VALUE (in R$ thousands) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Revenues Sales of Goods, Products and Services Other Revenues Revenues related to Construction of Own Assets 0 0 0 Allowance for/Reversal of Doubtful Accounts Input Acquired from Third Parties Costs of Products, Goods and Services Sold Materials, Energy-Third Party Services – Other Loss/Recovery of Assets 0 Other 0 0 0 Gross Added Value Retention Depreciation, Amortization and Depletion Other 0 0 0 Net Added Value Produced Added Value Received in Transfers Equity pick-up Financial Income Other 0 Total Added Value to Distribute Distribution of Added Value 11, 927,173 Personnel Direct Compensation 0 Benefits 0 Government Severance Indemnity Fund for Employees (FGTS) 0 Other 0 0 0 Taxes, Fees and Contributions Federal 0 State 0 Municipal 0 Third Party Capital Remuneration Interest 0 Rentals 58 0 Other 0 0 0 Remuneration of Shareholders’ Equity Interest on Shareholders’ Equity 0 Dividends Retained Earnings / Accumulated Losses for the Year Other 0 0 0 13 1.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 07.01 – CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 – 12/31/2009 4 – 12/31/2008 5 – 12/31/2007 1 Total Assets Current Assets Cash and Cash Equivalents Receivable Accounts Receivable Accounts Receivable – Subsidiaries 62 Accounts Receivable - Clients Advance on Export Contracts (ACE) 0 Allowance for Doubtful Accounts Sundry Receivable Employees Income and Social Contribution Taxes Recoverable Deferred Income Tax Deferred Social Contribution Other Taxes Proposed Dividends Receivable 0 0 Loans with Subsidiaries 0 0 Other Receivables Inventory Other Marketable Securities Prepaid Expenses Insurance Claimed 0 0 Financial Instruments - equity swap 0 Noncurrent Assets Long-Term Assets Sundry Receivables Borrowings - Eletrobrás 0 0 Securities Receivable Deferred Income Tax Deferred Social Contribution Other Taxes Receivable from Related Parties 0 0 From Associated and Related Companies 0 0 0 From Subsidiaries 0 0 From Other Related Parties 0 0 0 Other Judicial Deposits Prepaid Expenses Marketable Securities 0 Other 14 1.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 07.01 - CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 -12/31/2009 4 -12/31/2008 5 -12/31/2007 Permanent Assets Investments Interest in Associated and Related Companies 0 0 0 Interest in Subsidiaries 0 0 0 Other Investments Interest in Associated/Related Companies - Goodwill 0 0 Property, Plant and Equipment In Operation, Net In Construction Land Intangible Assets 0 Deferred Charges 15 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 07.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 – 12/31/2009 4 – 12/31/2008 5 – 12/31/2007 2 Total Liabilities Current Liabilities Loans and Financing Debentures Suppliers Taxes, Fees and Contributions Salaries and Social Contributions Taxes Payable Deferred Income Tax 0 Deferred Social Contribution 0 59 Taxes Paid by Installments Dividends Payable Provisions Contingencies Judicial Deposits Pension Fund Provision Debts with Related Parties 0 0 0 Other Financial Instruments – Equity Swap 0 0 Accounts payable – Subsidiaries 0 Other Noncurrent Liabilities Long-Term Liabilities Loans and Financing Debentures Provisions Labor and Social Security Contingencies Civil Contingencies Tax Contingencies Environmental Contingencies Other Contingencies 0 64 0 Judicial Deposits Deferred Income Tax 0 Deferred Social Contribution 0 Debts with Related Parties 0 0 0 Advance for Future Capital Increase 0 0 0 Other Provision for investment losses 0 0 Accounts Payable - subsidiaries 0 Pension Fund Provision Taxes Paid by Installments 16 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 07.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 -12/31/2009 4 -12/31/2008 5 -12/31/2007 Other Deferred Income 0 0 0 Minority Interests 0 0 Shareholders’ Equity Paid-In Capital Stock Capital Reserves 30 30 30 Revaluation Reserves 0 0 Own Assets 0 0 Subsidiaries/Associated and Related Companies 0 0 Profit Reserves Legal Statutory 0 0 0 For Contingencies 0 0 0 Unrealized Profit 0 0 Profit Retention 0 0 0 Special For Undistributed Dividends 0 0 0 Other Profit Reserves Investments Treasury Shares Unrealized Profit Equity Valuation Adjustments 0 Securities Adjustments 0 0 Accumulated Translation Adjustments 0 Business Combination Adjustments 0 0 0 Retained Earnings/Accumulated Losses 0 0 0 Advance for Future Capital Increase 0 0 0 17 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 08.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Gross Revenue from Sales and/or Services Deductions from Gross Revenue Net Revenue from Sales and/or Services Cost of Goods Sold and/or Services Rendered Depreciation and Amortization Other Gross Profit Operating Income/Expenses Selling expenses Depreciation and Amortization Other General and Administrative Depreciation and Amortization Other Financial Financial Income Financial Expenses Foreign Exchange and Monetary Variation, Net Financial Expenses Other Operating Income Other Operating Expenses Equity Pick-Up 0 Operating Income Non-Operating Income 0 0 0 Income 0 0 0 Expenses 0 0 0 Income before Taxes/Profit Sharing Provision for Income and Social Contribution Taxes Deferred Income Tax Deferred Income Tax Deferred Social Contribution Statutory Profit Sharing/Contributions 0 0 0 Profit Sharing 0 0 0 Contributions 0 0 0 Reversal of Interest on Shareholders’ Equity 0 0 0 Minority Interest 0 0 Income/Loss for the Period 18 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 08.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3 -01/01/2009 to 12/31/2009 4 -01/01/2008 to 12/31/2008 5 -01/01/2007 to 12/31/2007 OUTSTANDING SHARES, EX-TREASURY (in thousands) EARNINGS PER SHARE (in reais) LOSS PER SHARE (in reais) 19 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 09.01 – CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Net Cash from Operating Activities Cash Generated in the Operations Net Income for the Year Provision for Charges on Loans and Financing Depreciation, Depletion and Amortization Income from Write-Off and Disposal of Assets Income from Equity Pick-up 0 Percentage Change – Gain and Loss 0 Deferred Income and Social Contribution Taxes Provision for Swap/Forward Operations Provision for Actuarial Liability Provision for Contingencies Other Provisions Minority Interest 0 0 Monetary and Exchange Variation, net 0 Variation in Assets and Liabilities Accounts Receivable Inventories Receivables from Subsidiaries 0 0 0 Taxes to Offset Suppliers Salaries and Social Charges Taxes Taxes paid in installments - Refis 0 0 Contingent Liabilities Financial Institutions - Interest 0 Financial Institutions – Swap Operations Other Other 0 0 0 Net Cash from Investment Activities Judicial Deposits Net Effects – Equity Swap Margin of Guarantee 0 0 Investments Property, Plant and Equipment Deferred Charges 0 Intangible Assets 0 0 Guaranteed margin redemption - equity swap 0 0 Swap Realization 0 0 Net Cash from Financing Activities Loans and Financing Receipt from Share Issue 0 0 20 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 09.01 – CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 -01/01/2009 to 12/31/2009 4 -01/01/2008 to 12/31/2008 5 -01/01/2007 to 12/31/2007 Debentures 0 0 0 Financial Institutions - Principal Dividends and Interest on Shareholders’ Equity Treasury Shares Foreign Exchange Variation on Cash and Cash Equivalents Increase (Decrease) in Cash and Cash Equivalents Opening Balance of Cash and Cash Equivalents Closing Balance of Cash and Cash Equivalents 21 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 10.01 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2009 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 30 0 0 Prior Year Adjustments 0 0 0 0 0 Dividends Prescription Reversal - Minutes 01/31/06 0 0 0 0 0 Interest on Shareholders’ Equity Prescription Reversal - Minutes 04/28/06 0 0 0 0 36 0 36 Profit Not Paid to Shareholders in 2008 – Resolution 624/10 0 0 0 0 0 0 0 Adjusted Balance 30 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 0 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 0 0 0 Creation of Reserve 0 0 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital Stock 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Other 0 0 0 0 0 Repurchase of Treasury Shares 0 0 0 0 0 Cancelation of Treasury Shares 0 0 0 0 0 Earnings in Inventories 0 0 0 0 0 Market Value Adjustments 0 0 0 0 0 Closing Balance 30 0 0 22 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 10.02 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2008 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 30 0 0 Prior Year Adjustments 0 0 0 0 0 0 0 Adjusted Balance 30 0 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 0 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 0 0 0 Prepaid Dividends 0 0 0 0 0 Investment Reserve 0 0 0 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital Stock 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 0 0 0 0 Other 0 0 0 Revaluation Reserve 0 0 0 0 0 Deferred Assets Adjustment 0 0 0 0 0 Reversal of Dividend Prescription 0 0 0 0 0 Reversal of Interest on Shareholders’ Equity Prescription 0 0 0 0 56 0 56 Unrealized Profit 0 0 0 0 0 Closing Balance 30 0 0 23 01.01 - IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 10.03 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 1/1/2/31/2007 (in R$ thousands) 1 - CODE 2 – DESCRIPTION 3 – CAPITAL STOCK 4 – CAPITAL RESERVES 5 –REVALUATION RESERVES 6 – PROFIT RESERVES 7 – RETAINED EARNINGS/ACCUMULATED LOSSES 8 –EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS' EQUITY Opening Balance 0 0 0 Prior Year Adjustments 0 0 0 0 0 0 0 Adjusted Balance 0 0 0 Income/Loss for the Period 0 0 0 0 0 Distributions 0 30 0 0 Dividends 0 0 0 0 0 Interest on Shareholders’ Equity 0 0 0 0 0 Other Distributions 0 30 0 0 Profit Reserve Realization 0 0 0 0 0 0 0 Equity Valuation Adjustments 0 0 0 0 0 0 0 Securities Adjustments 0 0 0 0 0 0 0 Accumulated Translation Adjustments 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 Increase/Reduction in Capital Stock 0 0 0 0 0 0 0 Recording/Realization of Capital Reserves 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 Other Capital Transactions 0 0 0 65 0 0 65 Other 0 0 0 0 Realization of Reserves 0 0 0 0 0 Unrealized Profit 0 0 0 0 0 Closing Balance 30 0 0 24 01.01 – IDENTIFICATION 1 - CVM CODE 00403-0 2 - COMPANY NAME COMPANHIA SIDERÚRGICA NACIONAL 3 - CNPJ (Corporate Taxpayer’s ID) 33.042.730/0001-04 11.01 – CONSOLIDATED STATEMENT OF ADDED VALUE (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3 - 01/01/2009 to 12/31/2009 4 - 01/01/2008 to 12/31/2008 5 - 01/01/2007 to 12/31/2007 Revenues Sales of Goods, Products and Services Other Revenues Revenues related to Construction of Own Assets 0 0 0 Allowance for/Reversal of Doubtful Accounts Input Acquired from Third Parties Costs of Products, Goods and Services Sold Materials, Energy-Third Party Services – Other Loss/Recovery of Assets 0 Other 0 0 0 Gross Added Value Retention Depreciation, Amortization and Depletion Other 0 0 0 Net Added Value Produced Added Value Received in Transfers Equity pick-up 0 Financial Income Other 0 Total Added Value to Distribute Distribution of Added Value Personnel Direct Compensation 0 Benefits 0 Government Severance Indemnity Fund for Employees (FGTS) 0 Other 0 0 0 Taxes, Fees and Contributions Federal 0 State 0 Municipal 0 Third Party Capital Remuneration Interest 0 Rentals 59 0 Other 0 0 0 Remuneration of Shareholders’ Equity Interest on Shareholders’ Equity 0 Dividends Retained Earnings / Accumulated Losses for the Year Minority Interest in Retained Earnings 18 Other 0 0 0 25 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT To The Board of Directors and Shareholders Companhia Siderúrgica Nacional Rio de Janeiro – RJ 1. We have examined the accompanying balance sheets of Companhia Siderúrgica Nacional (the “Company”) and the consolidated balance sheets of the Company and its subsidiaries as of December 31, 2009 and 2008 and the related statements of income, changes in shareholders’ equity, cash flows and added value for the years then ended, which are the responsibility of its management. Our responsibility is to express an opinion on these financial statements. 2. Our examinations were conducted in accordance with auditing standards generally accepted in Brazil and included: (a) planning of the audit work, considering the materiality of the balances, the volume of transactions and the accounting systems and internal accounting controls of the Company and its subsidiaries; (b) verification, on a test basis, of the evidence and records which support the amounts and accounting information disclosed; and (c) evaluation of the most significant accounting policies and estimates adopted by Company’s management and its subsidiaries, as well as the presentation of the financial statements taken as a whole. 3. In our opinion, the aforementioned financial statements present fairly, in all material respects, the financial position of Companhia Siderúrgica Nacional and the consolidated financial position of the Company and its subsidiaries as of December 31, 2009 and 2008, and the results of its operations, changes in its shareholders’ equity, cash flows and added value for the years then ended, in conformity with accounting practices adopted in Brazil. 4. As mentioned in note 29 to the financial statements, the Company has been negotiating with insurance and reinsurance companies in Brazil and abroad, in order to obtain insurance coverage for property damages and business interruption in certain sites of the Company. São Paulo, February 25, 2010 KPMG Auditores Independentes CRC SP-014428/O-6-F-RJ Original in Portuguese signed by Original in Portuguese signed by Anselmo Neves Macedo Carla Bellangero Accountant CRC SP-160482/O-6 S-RJ Accountant CRC SP-196751/O-4 S-RJ 26 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT MANAGEMENT REPORT 1 MESSAGE FROM THE BOARD OF DIRECTORS - CHAIRMAIN As expected, 2009 was a year of many challenges for the global economy. Brazil knew how to properly react toward the severe economic scenario and succeeded in minimizing the negative impacts of the crisis. Accordingly, CSN has demonstrated expertness in preparing for an uncertain scenario and, at the same time, was ready to take advantage of the opportunities that came along as the economy started to react. The control efforts adopted at the beginning of the year and the courage to be of the few steelmakers in the world not to shut down its furnaces are examples of the Company’s resilience and ability to react. In 2009, CSN entered the cement market and sold its first 338 thousand tonnes of the product. A landmark in our history, the entering into a new business segment and assurance that knew investments are to come. The company is ready to increase cement production in Volta Redonda (RJ), carry out acquisitions and build new industrial plants in the country. New investments, even in such an adverse moment, amounted to R$1.9 billion, a sound proof of our commitment to the development of the country, generating jobs and wealth. Among investments, it is important to point out the production unit of long steel at Presidente Vargas Steelworks. The equipment is already in Brazil and civil constructions are accelerated. The first tonne of long steel will be sold by the beginning of 2011 and other investments in this segment will come. Mining figures are also significant. The production of finished products at Casa de Pedra has reached 17.1 million tonnes. NAMISA, a company composed by CSN and by a consortium among Itochu Corporation, JFE Steel Corporation, Posco, Sumitomo Metal Industries, Kobe Steel and Nisshin Steel, had a total production of 5.5 million tonnes. The figure supports the Company’s rightness in believing in this strategic partnership with Asian steelmakers. In 2009 the mining segment represented 16% of the Company´s net income. CSN strategies, developed throughout the last years, – such as the productive verticalization, integration, product diversification and focus on the domestic market– have shown to be consistent with and responsible for the good figures in 2009. The strong appreciation of our shares, 108% at Bovespa and 168% at the NYSE, emphasize the security that our investors acknowledge and approve our decisions. 2009 was a test for the economy and for CSN. We have met our goals and are ready for a promising 2010. Once again the Company will be able to choose the right path. Benjamin Steinbruch Chairman of the Board of Directors 27 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT 2 THE COMPANY Companhia Siderúrgica Nacional is a highly integrated Company whose steel operations cover the entire steel production chain, from the mining of iron ore to the production and sale of coils, tin-coated foils and steel packaging. It also holds interests in railways, port terminals, production of cement and power generation. Founded in 1941, it began operations in 1946 as Brazil’s first flat steel producer, paving the way for the establishment of the national automotive sector. Privatized in 1993, it was entirely restructured, becoming one of the world’s most competitive and profitable steelmakers. This integrated production system of the Company, accompanied by top-quality management, makes the CSN production cost one of the lowest in the world steel sector. CSN always pursues the maximization of return to shareholders by operating in five key areas: mining, steel, logistics, cement and power generation. 2.1. Mining 2.1.1 Iron Ore In 2009, the iron ore market has focused on only one country, China. In a global scenario with constant reductions in iron productivity capacity, a result of the unprecedented financial crisis, mining companies had no other alternative to ensure the production overflow but to concentrate the commercial efforts in only one market with a strong demand. China´s need for iron ore resulted from an audacious economical incentive package and from the replacement of low quality and high cost domestic iron ore for high quality and reduced cost imported iron ore due to the financial crisis. At that moment the reduction in iron ore benchmark price to the current levels used before crisis, i.e. a reduction of approximately 28% to 48%, depending on the type of ore was inevitable. Even facing this scenario, production in Casa de Pedra mine has not been affected by the crisis, and even presented a record production in July of 2009. The total production of Casa de Pedra was approximately 17 million tonnes, number which was not better, only due to adjustments made in the processing plant in the second half. Such adjustments were a result of the Brownfield project expansion. CSN results showed that, by the end of the first half of 2009, iron ore sales were normalized. Internally the company has worked with cost reductions (even though CSN was already considered as a low cost producer), improvement in product´s quality, delivery assurance through its integrated operations of mining and logistic, and prices in accordance with the market. For 2010 banks and agencies expect a substantial upturn in iron ore prices, supported by the growth in the Chinese demand and by the recovery of European and North American markets. CSN’s investment projects are in progress, according to physical-financial schedules of the construction works. In the second half of 2010, Casa de Pedra will be ready to produce 40 million tonnes of iron ore. Increased port capacity will support the increase in CSN mines’ production. 28 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT During the months affected by the financial crisis, CSN was one of the few mining companies to operate at 100% of its productive capacity, committed to challenges inherent to the expansion of production and sales capacity. Therefore, CSN has been consolidating its position as an important player in the overseas iron ore market. CSN and its investee NAMISA intend to trade approximately 90 million tonnes of iron ore by 2014. 2.1.2 Limestone The Arcos mining works, a mine located in Pedreira da Bocaina, (state of Minas Gerais), are responsible for the limestone and dolomite fluxes supply consumed by CSN for the production of steel in Volta Redonda. In 2009, the mine also supplied nearly 1.6 million tonnes of limestone and dolomite to Presidente Vargas Steelworks. In March 2009, CSN entered the cement market, with the construction of a plant in Volta Redonda, close to Presidente Vargas Steelworks. As from October 2010, Arcos mine will supply limestone not used for steelmakers , to be used for clinker production, one of the main raw materials used to produce cement. With that, limestone production is expected to reach 4 million tonnes per year. With reduced investments in the current facilities, basically in the strap transportation system. As a result CSN will integrate even more its activities and will also verticalize its production and enhance its competitiveness and profitability. 2.1.3 Tin One of the main raw materials to make tin plates is tin, which is produced by the CSN subsidiary ERSA - Estanho de Rondônia S.A. . ERSA comprises the Santa Bárbara tin mine in Itapuã do Oeste, and a smelting plant in Ariquemes, both in the state of Rondônia. 2.2 Steelmaking CSN, which strongly operates throughout the whole steel production chain, supplies different segments of the industry with a diversified range of high value added products. The company produces the most types of galvanized coated materials, resistant to corrosion and less susceptible to price fluctuations in the international market. The CSN main markets are the automotive, construction, distribution, home appliance, OEM (capital goods, engines, etc.) and metal packaging sectors. The Company has five galvanizing production lines in Brazil  three in the Presidente Vargas Steelworks, in Volta Redonda, one in GalvaSud, in Porto Real (in Rio de Janeiro) and another branch called CSN Paraná, in Araucária (State of Paraná), where the cold-rolling and pre-painting processes are also performed. 29 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT CSN also has two overseas subsidiaries: CSN LLC, based in Terre Haute, Indiana, USA, which produces cold-rolled and galvanized products, and Lusosider, in Paio Pires, Portugal, which also produces coated steel. CSN is the only producer of tin-plate in Brazil and one of the five largest producers in the world, with an installed capacity of 1 million tonnes per year of tin plates, largely used in the packaging sector. It is also a producer of Galvalume, steel coated with zinc and aluminum which combines shininess and high resistance, in addition to pre-painted steel, both of which much in demand in the construction and home-appliance industries. The CSN Crude steel production reached 4.4 million tonnes in 2009, which represents nearly 78% utilization of the annual 5.6 million tonnes installed capacity of the Presidente Vargas Steelworks. By the production of 4.2 million tonnes of pig iron in Blast Furnaces 2 and 3. It is worth to point out that Blast Furnace 2 was under maintenance for 50 days as of March 2009 . Due to the economic slowdown seen in the first half of 2009, the Companys roll production had a 9% drop compared to 2008. In 2009, the construction of the new unit for the production of long steel initiated, with the use of the Presidente Vargas Steelworks´ existing infrastructure. The completion is forecast to mid 2011. Metalic Nordeste Metalic, CSN´s subsidiary, is the only manufacturer of two-piece steel cans for beverages in Latin America, and it also produces aluminum lids for the same purpose. In 2009 the Company sold 784 million 350ml cans, 15. 7 million 250 ml cans e 983 million lids . Metalic currently holds a 5% share in the Brazilian beverage can market and 38% in the Northeast market. In 2009 Metalic began its production of 250 ml cans, broadening its products portfolio and meeting a demand of the market for special cans. Prada Packaging Founded in 1936, Companhia Metalúrgica Prada was integrated to the Grupo CSN in 2006. With the largest industrial park of Latin America for the production of steel packaging, Prada has 3 plants located in São Paulo (state of São Paulo), Uberlândia (state of Minas Gerais) and Pelotas (state of Rio Grande do Sul) and it is an important client for the CSN tin plate products. Its production lines are capable of delivering the high volumes and technical specifications demanded by the food, chemical and aerosol industries. In 2009, Prada revalidated its ISO 9001:2008 certification, first obtained in 1995. It was also the first company in the segment to reach this qualification. In 2009 the Company completed its triennial Investment Plan of over R$100 million. 30 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Prada Distribution CSN operates in the distribution and services market through Prada Distribution business unit. Selling throughout the country, and it has three service centers and seven distribution centers prepared to supply various sectors, such as: automotive, autoparts, home appliance, construction, machinery and equipment, sugar and ethanol, agricultural, dealer and furniture industries. Inal, which is amongst the largest companies in the flat steel distribution segment, sells all the CSN line of products, adding value through its wide range of cut, conformation and delivery services in order meet the needs of the most demanding customers. Prada Distribution business unit is a strategic activity for CSN. In 2009 the company traded 362 thousand tonnes of products, a volume 13% lower compared to 2008r, but it has expanded business with the opening of two new distribution centers, in the cities of Bebedouro, SP, and Uberlândia, MG. For the upcoming years, the company´s goal is to keep growing, so as to add value to its products and to be amongst the market leaders in this sector. GalvaSud On March 29, 2010, CSN merged GalvaSud S.A., which became a subsidiary of CSN called CSN Porto Real, and pursued the optimization of processes and maximization of results, focusing all the commercial, operational and administrative activities of both companies under one organizational structure. CSN Porto Real is strategically located between the cities of Rio de Janeiro and São Paulo attending mainly the automotive sector and offering a wide range of world-class products and services. It has a hot galvanizing line and a shearing services center, in addition to a state-of-the-art laser welding facility. In 2009, its production has been mostly destined to the automotive market and it produced over 280 thousand tonnes, 89% of the segment, and maintaining almost the same volume of 2008, despite the crisis in the first quarter of 2009. CSN LLC CSN LLC is the Companys arm in the USA, and it manages a cold-strip and galvanization mill, installed in the state of Indiana. In 2009, 218 thousand tonnes of galvanized and cold-rolled coils were produced in this unit. Lusosider Installed in Paio Pires, Portugal, the company operates with cold-strip and hot immersion galvanization. In 2009, Lusosider produced and sold 197.5 thousand tonnes of galvanized products to the European market. 31 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT 2.3 Logistics and Power Generations Ports CSN manages two terminals in Itaguaí Port, in Rio de Janeiro: a Solid Bulk Terminal (Tecar) and a Container Terminal (Sepetiba Tecon). In 2009, Tecar loaded 23.5 million tonnes of iron ore, result which shows a 47% growth over the previous year and unloaded 3.2 million tonnes of other products, including coal, coke, sulphur, zinc concentrate for own consumption and to various of its clients. The Tecar expansion project to support the ore export activities is underway. It is expected for 2010 an export volume of 38 million tonnes in order to meet CSN, NAMISA and third parties demands. The terminal will also have two other expansion stages, with intermediary phases of 60 million tonnes per year, until it reaches the total capacity of 84 million tonnes in 2013. After this investment is concluded, Tecar will consolidate Itaguaí port complex as one of the main complexes in the country, enabling the outflow of the total volume of ore sold by CSN in the transoceanic market and placing the Company as an important raw material exporter. Sepetiba Tecon, the containers and general cargo terminal managed by CSN, is one of the pillars of the logistics platform project of the Company in Itaguaí. In 2009, despite the global financial crisis, when the Brazilian foreign trade suffered a 23% reduction, the terminal remained as the market leader among the four main terminals in the states of Rio de Janeiro and Espírito Santo, with 28% of the total containers handled. Sepetiba Tecon handled 154 thousand containers of steel products and 14 thousand tonnes of general cargo. Also in 2009, the duplication of Rio-Santos highway was concluded, which is an important access to the terminal. As a result of continuous investments and excellent access conditions, both by land and sea, the Sepetiba Tecon received, in 2009, larger container ships operated in South America: MSC Laura and MSC Messina, both with 300 meters length, and MSC Stella, with 304 meters length. For 2010 investments in infrastructure are expected with the equalization of Berth 301, and also investments in new equipment: two Super Post Panamax Porteiners and four Transteiners and six Reach Stackers, in addition to development projects for the multimode logistics center and for the adaptation of berths 302/303. All these factors confirm Sepetiba Tecons position as a hub port for cargo, which helps it to become, besides the largest container terminal in Rio de Janeiro, one of the largest in its segment Brazil. Railways CSN holds equity interest in two railway companies: MRS Logística, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the axis connecting Rio de Janeiro, São Paulo and Belo Horizonte, and the Transnordestina Logística S/A (former- Companhia Ferroviária do Nordeste  CFN), which operates the RFFSA former Northeastern Network in the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas. CSN directly holds 22.93% of the MRS capital, in addition to an indirect interest of 10.34%. Adding direct and indirect interest, CSN holds 33.27% of the MRS total capital. 32 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT MRS Logística, whose thirteenth foundation anniversary confirmed its expressive growth, continues having good results. In 2009, it transported around 129 million tonnes, a volume 5.1% higher than in the prior year, due to the global crisis that has affected the level of industrial activity, mainly in the first half of the year. In the sector of containers, MRS consolidated its position as the largest carrier in the domestic railway sector with 60 thousand containers transported, even with the 32% drop in relation to 2010. The focus of the MRS activities is dedicated to clients called heavy haul clients (cargos of ore, coal and coke), which represent the transportation of around 96 million tonnes and account for 75% of the total transported by the Company, as well as to long-term agreements, new businesses and projects to leverage the Companys growth. The railroad services that are rendered by MRS are vital for the supply of raw materials and in the outflow of finished products. MRS transports all the iron ore, coal and coke consumed by the Presidente Vargas Steelworks and a part of the steel produced by CSN, for the domestic and foreign markets, besides mining products. The CSN interest in Transnordestina Logística S/A until December 2009 was of 84.3%. Are being invested, in a partnership with the federal government, nearly R$5.4 billion in the construction of 1,728 kilometers of track, creating the Nova Transnordestina Railway. Nova Transnordestina, with a cargo transportation capacity of up to 14 million tonnes by 2013 and approximately 25 million by 2020, is expected to start operations in the second half of 2012. Nova Transnordestina will play an important role in the development of Brazils Northeast region. Power generation CSN is one of Brazils largest industrial electric power consumers only behind the aluminum producers. That is why since 1999, it has been investing in power generation projects in order to ensure self-sufficiency. Its electrical assets are the Itá Hydroelectric Power Plant, in Santa Catarina (CSN holding a 29.5% stake); what corresponds to 167 MW; the 210-MW Igarapava Hydroelectric Power Plant, in Minas Gerais (holding a 17.9% interest) and the 238-MW cogeneration thermoelectric power plant in Presidente Vargas Steelworks, in Volta Redonda, which is fueled by the waste gases from the steel production process. These three plants give CSN an average generation capacity of 430 MW, supplying the groups total need for power. The Company is developing a project for the installation of a top turbine in Blast Furnace 3 at Presidente Vargas Steelworks, which will allow CSN to add 20 MW to its current generation capacity. The Company is also considering other investments in power in order to meet the expansion project needs and therefore maintain its self-sufficiency. 2.4. Cement The cement industry is a great supplement to steelworks and supplies the entire industrial segment that operates in civil construction, which is a sector of fundamental importance for the countrys economic development. The Brazilian housing deficit is estimated in 7.2 million units. Today, half of the Brazilian cement consumption is concentrated in the Southeastern Region. An average growth of 5% is expected for civil construction in the upcoming years, and therefore the consumption of cement in the Southeast is expected to grow nearly 1 million tonnes a year. In 2009, Brazil has reached 50 million tonnes consumed in the domestic market. 33 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT The Presidente Vargas Steelworks, in Volta Redonda, produces approximately 1.4 million tonnes of blast furnace slag per year. This slag is largely used in cement production adding (CPII-E and CP III type); products which CSN Cimentos started producing in 2009 at the Volta Redonda unit, where there are two crushing lines with production capacity of 2.8 million tonnes a year. In 2009, CSN Cimentos produced and sold 338 thousand tonnes of cement, mainly in the region of Baixada Fluminense and South of Rio de Janeiro State, Vale do Paraíba and São Paulo Metropolitan Region, as well as the south of Minas Gerais state. This operational unit will achieve its maturity in the next two years, and should reach a production and sales capacity of approximately 2.4 million tonnes of cement with the addition of blast furnace slag. 3 OUTLOOK, STRATEGY AND INVESTMENTS Despite the challenges faced by the global economy in 2009, the Brazilian economy has reacted satisfactorily, and CSN met its goals and posted results above market expectations and forecast, maintaining its capital discipline and investment capacity. For 2010 and the upcoming years, the combination of gradual global economy recovery and the positive outlook of domestic consumption in Brazil make an even more favorable scenario to CSNs business. Investments forecasted by CSN will benefit from this favorable moment, supporting the company´s decision of not stopping its implementation projects during the 2008/09 crisis, which entails value capture loss at the moment of recovery. In addition to organic growth projects, the company remains alert to acquisition opportunities and strategic alliances in all segments in which it operates in Brazil and abroad, in order to speed up its expansion and value generation. CSN has consistently presented sound financial results, and low indebtedness level. The comfortable current cash situation allows supporting organic growth portfolio, finance possible acquisitions and at the same time maintain a special policy of dividends distribution for its shareholders, being in a competitive and favorable position in relation to other groups of the sector. Iron Ore In iron ore, a growth in consumption and an upturn of imports by China, which overcame local production for the first time in 2009, are expected for 2010 and upcoming years. The global outlook projects a substantial price increase for 2010. The current difference between spot market prices and benchmark of around 90%, low inventories in China together with supply close to demand , with slightly tendency to shortage, confirm this trend. In 2010, CSN will achieve an important landmark in its expansion in mining and will gain a pace of production of 40 million tonnes per year at its Casa de Pedra unit. For the upcoming years, expansion projects, already with high percentages of hiring, will raise production level to 50 million tonnes per year . 34 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT In addition, Namisa also continues with its expansion leading to a sales level of 39 million tonnes per year, relying on projects of concentration and pelletizing in advanced stage of development. To ensure the production outflow, the port will reach an 84 Mtpa shipment capacity, achieving a pace of 45 million tonnes per year still in 2010. This combined increase of production and shipment benefits from a favorable window of opportunity to the overseas iron ore market. At the same time, CSN continues its studies for the segregation of assets related to the iron ore business and correlated logistics, through the transfer to a new subsidiary, in order to capture the full value of mining business. Based on the studies´ results and on market conditions, the company will be able to carry out a public offering of shares or the combination of these businesses with third parties. Considering the changes in the sales model and the iron ore pricing in the overseas market, CSN has been developing studies in the shipping area, in order to adjust in a competitive way to this new reality. CSN has been continually studying exploration assets in order to add resources and funds to its portfolio, including operating units. 3.2. Steelmaking Despite the slight recovery of global steelmaking production and a more positive outlook for Brazil, the scenario still demands caution and severity towards investment decisions. The idle capacity still is above the historical average levels, and the worldwide high values of capex, demand compatible incentive prices in order to make new projects feasible. In this context, CSN assess many alternatives and growing arrangements of its industrial park of flat steel, with potential growth of its steel production, and that currently operates at a 5.2 Mtpa pace of rolling steel. The company increased its interests in the automotive market and has projects under implementation that will allow its growth in segments of higher added value, to optimize results per produced tonne. Also in the flat steel market, in 2010 and 2011, CSN will diversify its supply of greater added value products. Including the service center expansion directed at the automotive segment and the expansion of the pre painted line for home appliance and civil construction. Continuing with the goal of diversifying and investing in the growth expectation of the civil construction in the domestic market, the CSN´s 500 Kta capacity plant of long steel, including iron bar and wire rods in its portfolio, is under advanced stage of construction works, estimated to enter into operation by the first quarter of 2011. In the long steel segment, the company studies the implementation of two new plants in Brazil, of 500 kta capacity each, in addition to a cold rolled unit in order to offer a more complete product portfolio to the market. Additionally, CSN is attentive to new acquisition opportunities in the steelmaking industry, in several countries and segments, to expand its portfolio, scale and value generation. 35 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Cement After successfully finishing the ramp-up of the new plant, it is estimated that in 2010 the unit operates at 1 million tonnes per year, and in 2012 it will reach sales of 2.4 million tonnes per year. The product and brand have had excellent acceptance, overcoming the initial estimates considering it was a new entry. With the conclusion of the clinker production project and the gradual increase in the use of own slag, the company will be able to significantly reduce cost, a crucial element in the cement business, and consequently its commercial competitiveness. Distribution centers and logistics optimization projects, currently under studies, should also contribute in this sense. CSN studies alternatives for organic growth in order to fully take advantage of its crushing capacity (2.8 million tonnes per year) through the increase of clinker production. The goal is to produce approximately 4.0 million tonnes per year in Brazil as of 2013, to capture the strong growth expected in the market due to the World Cup and the Olympic Games, in addition to the strong pace of construction of new housing and commercial units, as well as infrastructure projects. The company reassures its interest in growing in the sector and in obtaining a relevant share in both the Brazilian and global market, assessing its eventual acquisition opportunities. 3.4. Coal In 2009 CSN acquired 16.1% of Riversdale Mining Limited (Riversdale), a mining company with shares listed in the Australian Stock Exchange, which has promising assets of coal exploration, especially in Africa. The main goal of entering this sector is the search for its own supply of coal, which has progressive cost worldwide and is one of the most important items concerning steelmaking costs. Operational Excellence Simultaneously to the growth effort, CSN has promoted and planned a series of cost reductions and increase in productivity projects, in order to improve even more its competiveness e profitability throughout all stages. It is worth mentioning the excellence portfolio in steelmaking, with projects in the following areas: power generation, own production of coke and pellets, reduction and reutilization of waste, energy efficiency, among others. These projects have the potential to substantially and quickly reduce production costs, especially at Presidente Vargas Steelworks. 36 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Executive Summary  Net income reached R$2.60 billion in 2009;  CSN is a highly capitalized company, with R$8.1 billion of available cash;  The gross sales volume of steel products grew by 58% in the 2 nd half of 2009 in relation to the 1 st half;  In a scenario of economic slowdown, gross sales of flat steel in the Brazilian market in 2009 were down by 26%, while CSN sales presented a 22% decrease;  Total sales volume of finished iron ore products (CSN+Namisa) have set a record of 22.4 million tonnes in 2009, 22% above the volume sold in 2008;  Total exports of CSN and Namisa´s finished iron ore products amounted to 21.8 million tonnes, a historical landmark, posting a 48% growth in relation to 2008;  In 2009 CSN launched a new cement factory, together with Presidente Vargas Steelworks in Volta Redonda, adding value to the slag generated in steel production. In 2009, 338 thousand tonnes were sold;  Overcoming the effects of the economic crisis, CSN shares posted, in 2009, profitability of 108% at Bovespa and of 168% at NYSE, much higher when compared to the 87% appreciation of the São Paulo Stock Exchange Index (IBOVESPA) and the 19% Dow Jones index appreciation. 2 Consolidated Highlights (Chg%) Crude Steel Production (thousand t) 4,985 4,371 -12.3% Steel Sales Volume (thousand t) -16.0% Domestic Market 4,158 3,243 -22.0% Export Market 733 867 18.3% Net Revenue per unit (R$/t) 2,163 1,921 -11.2% Financial Data (RS MM) Net Revenue 14,003 10,978 -21.6% Gross Profit 6,979 4,190 -40.4% EBITDA 6,546 3,606 -44.9% EBITDA Margin 47% 33% -14 p.p Net Income (R$ MM) 5,774 2,599 -55% Net Debt (R$ MM) 2,386 6,276 163% 37 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Economic and Steel Scenario Brazil The recovery of domestic activity is becoming consolidated, with recent figures pointing to an improvement in the confidence indicators and showing that industrial output is returning to pre-crisis levels. This upward trajectory in industrial production was led by the production of consumer durables, in turn increasing demand for steel products. Installed capacity use, measured by the FGVs NUCI index, stood at 84% in December 2009, 3.6 p.p. up year-on-year. Thanks to the reduction in idle industrial capacity due to the upturn in activity, investments also began to pick up. The ICEI index, which measures the confidence level of Brazilian industrialists, reached 113 points in December, its highest level since July 2008. Control over inflation, reduced interest rates, improved earnings, lower unemployment, the increasing availability of credit and government measures to encourage consumption all helped fuel demand and re-establish economic growth in 2009. Despite the optimism over jobs creation, the latest data from CAGED (the labor Ministrys employment registry), show that 995,000 jobs were created in 2009, the lowest figure since 2003. In 2010, however, the Ministry expects to create 2 million new registered jobs. On the liquidity front, individual and corporate loans continued to expand rapidly and already amount to 45% of GDP. In 2009, the total volume of credit in the financial system reached R$1.4 trillion, 14.9% up on 2008. Reduced interest on loan transactions encouraged the acquisition of property and durable goods. Inflation remains on target. The IPCA consumer price index closed 2009 at 4.3%, 0.2p.p. below the target established by the Central Bank. Given market expectations of inflationary pressure in 2010, the Central Bank is expected to increase the SELIC base rate to prevent any inflation rate upward movement. The main macroeconomic indicators are pointing to the return of economic growth in 2010, led by GDP and Industrial Production. Macroeconomic Projections 2010 2011 IPCA (%) 4.86 4.50 Commercial dollar (final) R$ 1.80 1.85 SELIC (final - %) 11.25 11.00 GDP (%) 5.50 4.50 Industrial Production(%) 8.41 4.95 Source: FOCUS BACEN Base: February 19, 2010 38 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Sectors Steel : Brazils steel industry closed 2009 with consistent signs of a recovery, with the figures indicating a very different scenario from the end of 2008, which was strongly impacted by the economic crisis. Until the beginning of 2009, 6 of the 14 blast furnaces in Brazil were shut down due to reduced demand. However, both consumption and international prices recovered throughout the year. Currently only one blast furnace remains non-operational, and the prospects for 2010 are considerably brighter. According to the IABr (Brazilian Steel Institute), 2009 production totaled 26.5 million tonnes of crude steel and 11.8 million tonnes of rolled flat steel, 21.4% and 17.3% down, respectively, on 2008. When comparing 3Q09 and 4Q09. Annual domestic sales of rolled flat steel came to 9.0 million tonnes in 2009, 25.9% down on 2008. Flat steel exports totaled 2.5 million tonnes, 53.6% more than in 2008. Also according to the IABr, domestic steel product consumption should grow by 23.3% in 2010 to 22.9 million tonnes, while exports are expected to move up by 23.4% to 11 million tonnes, accompanied by a 25.1% upturn in production to 33.2 million tonnes. The prices of the main steel inputs are also expected to increase in 2010, especially coal and iron ore, in turn pushing up production costs in the main steel mills and benefiting the more integrated producers who have access to raw materials. Segments Automotive : The auto market closed 2009 with its third consecutive annual sales record. The total number of vehicles licensed during the year came to 3.1 million units, 11.4% up on 2008s previous record figure. The size of the upturn surprised even the most optimistic analysts, given the crisis scenario that threatened the sector at the beginning of the year. According to ANFAVEA (the Brazilian vehicle manufacturers association), annual vehicle production totaled 3.2 million units, just 1% less than in 2008. According to ANFAVEA, 2010 will be the best year in the industrys history, with expected growth of 9.3% in sales, corresponding to 3.4 million units. A total of R$16.2 billion in investments are forecasted for 2010. Construction : According to SindusCon-SP (the São Paulo construction industry association), despite the difficulties faced along the year, the construction industry closed 2009 on a high note. Estimates indicate that the sector GDP increased by 1% over 2008. Also according to SindusCon-SP, in the construction sector GDP is expected to grow by 8.8% in 2010, fueled by the expansion of public and private investments. The Minha Casa Minha Vida housing program, the Growth Acceleration Program (PAC) and the infrastructure investments related to the World Cup and the Olympics will all have a positive impact on the sector. Mortgage lending by the Caixa Econômica Federal came to more than R$45 billion in 2009, a new record and 27% more than the combined total in 2007 and 2008. 39 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Distribution : In 2009 the Distribution sector posted sales volume totaled 3,397 million tonnes, 8.6% down on 2008 due to the hefty downturn in demand in the first half of 2009. According to INDA (the Brazilian steel distributors association), sales should increase by 15% in 2010, reaching 3.9 million tonnes, higher than 2008s record figure, mainly driven by higher output of consumer durables and the recovery of the capital goods industry. Home Appliances / OEM : Fueled by the tax breaks which began in April 2009 and ended in January 2010, the home appliance industry not only managed to resist the impact of the global economic crisis, but also succeeded in generating healthy numbers. At the beginning of 2009, annual sales were expected to fall by 20%. According to Eletros (the Brazilian home appliance manufacturers association), sales of stoves, refrigerators and washing machines moved up by 6%, 20% and 25%, respectively, during the period when the IPI (federal VAT) cuts were in effect. The 2010 appliance outlook is also positive, thanks to the greater availability of credit, especially in the C and D income groups. International USA : U.S. GDP shrank by 2.5% in 2009, declining 0.5% in the final quarter, chiefly due to the tax and monetary incentives implemented along the year. The OECD expects GDP to recover slowly in 2010, possibly achieving growth of 2.3%, held back by reduced availability of jobs, credit restrictions and the high level of family debt. The steel market should also stage a gradual recovery over the next two years. Crude steel production in 2009 totaled 58 million tonnes, 36% down on the previous year. Distributors sales remained flat in the second half of 2009, but were still below normal pre-crisis levels. Thanks to the production cut-backs and efforts on the sales front, inventories in November 2009 fell for the 13 th consecutive month. The conditions are propitious for a slow recovery, which is already being reflected in capacity use, currently running at close to 65%. Europe : The European economy underwent a severe recession in 2009 and will still be suffering from the effects of the crisis in 2010. According to Eurometal, of the 27 countries making up the European Union, only Poland recorded GDP growth in 2009. The bloc average GDP fell by 4.1% and is only expected to edge up by 0.7% in 2010. In addition, some countries are facing serious difficulties with their public debt, notably Spain, Portugal, Ireland and, especially, Greece. Industrial output has been recovering slowly, but still recorded a 5.7% year-on-year downturn in the first 11 months of 2009. According to Worldsteel, annual EU steel production totaled 139 million tonnes, 30% less than in 2008, ratifying Eurometals estimate of a 33% reduction in apparent consumption of steel. In 2010 and 2011, apparent consumption is expected to increase by 12.5% and 7.6%, respectively, but still below 2007 levels. 40 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Also according to Eurometal, the destocking process began in March. In December 2009, inventories were equivalent to 68 days of sales, close to the historical average of 71 days recorded in 2008. In the short term, demand should recover mainly through the build-up of stocks. Asia: China is still one of the chief drivers of the global economy. In 4Q09 alone, GDP increased by a hefty 10.7%, giving substantial annual growth of 8.7%. The performance of the Chinese economy has a strong influence on commodity prices, especially oil and iron ore. Recently, in an attempt to control inflationary pressure and property speculation, the government reduced financial system liquidity by raising compulsory deposit requirements and pushing up the banks prime lending rates. Chinese industrial output is expected to record significant growth over the next two years, although not as much as before the crisis. On the demand side, there should be a slowdown at the beginning of 2010, due to the normal winter seasonal effects, followed by a gradual recovery in the rest of the year, with Chinese distributors slowly building up their inventories. Asian exports are still being affected by weak global demand and uncompetitive production costs, especially in a scenario of main raw material cost pressure. All the Asian countries recorded a reduction in steel production in 2009, except China, whose output remained strong throughout the year, climbing by 14% over 2008 to 568 million tonnes, increasing its share of the global total to 47%. Mining : According to IBRAM (the Brazilian Mining Institute), Brazilian iron ore production totaled approximately 300 million tonnes in 2009, 19% down on 2008. The 2010 outlook is brighter, however, and the Institute expects annual output of 380 million tonnes. In 2009, Brazil exported 267 million tonnes of iron ore, 5% less than the previous year. China, the biggest consumer of Brazilian ore, imported 628 million tonnes in 2009, 41% more than in 2008 and a new record. As a result, the share of imported ore climbed from around 60% to close to 70% in 2009, thanks to increased steel production, which moved up by 14% over 2008, and the better quality of the imported product in relation to the local one. Low freight costs also improved the competitiveness of Brazilian ore over the Chinese product. The Brazil-Asia benchmark price averaged around US$51/t in 2009, while the February 2010 spot price was more than US$130/t. Brazil and Australia were still Chinas leading suppliers, accounting for more than 68% of the countrys iron ore imports, helped by the reduction in Indias relative share. The Chinese government continues to invest in the mining sector, either through organic growth or through new projects. Cement : Total cement sales came to 51.3 million tonnes in 2009, 0.8% down on the year before, although domestic sales recorded a modest 0.1% upturn.SNIC (the Brazilian cement manufacturers association) is projecting growth of around 6% for 2010. 41 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Brazilian cement exports totaled 41,000 tonnes in 2009, a tiny percentage of total period sales, most of which went to the Mercosur countries. Brazils cement industry current production capacity is 60 million tonnes per year and is operating at around 90% capacity. Global cement consumption increased by around 6% in 2009, but excluding China, there has been a 6% decline instead.The country is currently consuming 1 billion tonnes per year, half the world total. In the traditional markets, consumption fell by an average 20%, the worst affected being the USA, Russia and western Europe. Thanks to this downturn, Brazil should become the worlds 4 th biggest cement consumer in 2009, behind China, India and the USA. Production In 2009 as a whole, both crude and flat steel production was affected by the economic slowdown at the beginning of the year. Even with the second-half recovery, annual crude steel output reached 4,371 thousand tonnes, 12% down on the 4,985 thousand tonnes produced in 2008. Flat steel production in 2009 stood at 4,109 thousand tonnes, 9% less than the 4,520 thousand tonnes recorded in 2008. Production (in thousand t) Change 2009 x 2008 Crude Steel (P Vargas Mill) -12% Purchased Slabs from Third Parties 151 0 - Total Crude Steel -15% Rolled Products * (UPV) 4,451 4,090 -8% HR from Third Parties Consumption 69 19 - Rolled Products * (UPV) -9% Production Costs (Parent Company) 2009 COSTS 2009 steel production costs totaled R$4.55 billion, R$860 million or 16%, down on the R$5.41 billion recorded in 2008, primarily due to reduced production in 2009. The main reductions were in variable costs, as follows: Raw materials  reduction of R$845 million, due to lower consumption of virtually all raw materials: - Coal and coke : reduction of R$84 million and R$48 million, respectively; - Iron ore: decrease of R$55 million; - Metals: reduction of R$98 million due to reduced consumption and lower acquisition costs; - Third-party slabs and hot-rolled coils: decline of R$412 million, due to the strong reduction in the use of slabs and hot-rolled coils acquired from third-parties in 2009; - Scrap: reduction of R$36 million, as a result of lower consumption; 42 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT - Pellets: decrease of R$44 million, also due to lower consumption; - Other raw materials: reduction of R$68 million. Labor : a slight reduction of R$4 million over 2008 costs. General costs: decline of R$45 million in 2009, led by supplies and tools, basically due to the reduction in annual output. Depreciation : increase of R$34 million in 2009, due to new asset incorporations. Sales Total Sales Volume Flat steel sales volume totaled 4.1 million tonnes in 2009, 16% down on 2008. Domestic Market 2009 domestic sales totaled 3.2 million tonnes, 22% less than in 2008, due to the slowdown in demand, especially in the first half of the year. Exports 2009 exports amounted to 867,000 tonnes, 18% higher than in 2008, due to strong domestic demand in the same period of 2008, which the Company sought to meet, before the domestic market shrinkage in 1H09. 43 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Prices 2009 net revenue per tonne averaged R$2,087, 5% down on 2008 due to the discounts granted during 1H09, partially offset by the better product mix. Average net export revenue per tonne in 2009 was impacted by higher sales of lower added-value items and the appreciation of the dollar against the Real throughout the year. Mining ü PRODUCTION In 2009, own production of finished iron ore products* totaled 22.6 million, 17.1 million of which from Casa de Pedra and 5.5 million tonnes from Namisa. In 2009, third-party purchases totaled 8.9 million tonnes, 3.5 million of which from CSN. ü SALES CSNs sales of finished iron ore products*, excluding own consumption, totaled 22.4 million tonnes in 2009. Exports amounted to 21.8 million tonnes, accounting for 97% of total volume sold. And domestic sales of 0.6 million tonnes represent 3% of total amount. These figures include 100% of Namisas sales, which amounted to 15.4 million tonnes in 2009, 14.7 million of which were exported. The Presidente Vargas Steelworks amounted to 6.4 million tonnes in 2009. ü INVENTORIES Finished iron ore product* inventories closed 2009 at 7.4 million tonnes. * Finished products: lump ore, sinter feed, concentrate, pellet feed and hematitinha. Cement The cement industry complements the steel industry to a large degree and supplies the construction and infrastructure industrial segments. In mid-2009, CSN began producing cement in its new plant in Volta Redonda, adjacent to the Presidente Vargas Steelworks, adding value to the slag generated during steel production. The main advantages of this project lie in the existing logistics structure and its self-sufficiency in regard to the main production chain raw materials. In addition to the slag from CSNs own blast furnaces, clinker, currently acquired from third parties, will shortly be produced by the Companys Arcos mine, in Minas Gerais. Being able to rely on its own logistics framework, including rail and distribution networks, is fundamental for cement sales. 44 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT In 2009, CSN produced and sold 338 thousand tonnes of cement, with an installed crushing capacity of 2.8 million tonnes. In addition to expanding its own plant, whose operations will be concentrated in the Southeast of the country, CSN plans to increase its share of the segment, both in Brazil and in other emerging countries, aiming to diversify its products and markets and help reduce risk and adding value for its shareholders. In this sense, in December 2009 CSN announced the preliminary terms of a takeover bid for the acquisition of shares representing the capital stock of CIMPOR  Cimentos de Portugal, SGPS, S.A. The offering was formalized in January 2010, when CSN Cement S. à r.l., a wholly-owned indirect CSN subsidiary, proposed the acquisition of 100% of CIMPOR for 5.75 per share. The conclusion of the transaction depended on CSN Cements acquisition of shares representing 50% plus one share of CIMPORs capital. The offering was revised on February 12, 2010, with a new price of 6.18 per share, and was dependent on CSN Cements acquisition of shares representing one third plus one share of CIMPORs capital. The offering ended on February 22, 2010, without CSN Cement managing to acquire one third of CIMPORs capital. Net Revenue In 2009, net revenue came to R$10.98 billion, lower than in 2008 primarily due to shrinking demand and lower prices in 1H09. 45 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Selling, General and Administrative Expenses SG&A expenses totaled R$1.34 billion in 2009, 9% down on the year before, chiefly due to higher distribution costs and increased efforts on the sales front throughout 2009. Other Revenue and Expenses In 2009, CSN recorded a positive R$722 million in the Other Revenue and Expenses line, versus a positive R$3.9 billion in 2008. The R$3.2 billion reduction was chiefly due to a non-recurring gain of R$4.04 billion in 2008 resulting from the percentage variation in equity income in the sale of Namisa. In 2009, a non-recurring gain of R$835 million in 3Q09 was recorded, resulting from the reverse merger of Big Jump Energy Participações S.A. by Namisa. EBITDA The 2009 EBITDA margin came to 33%, less than the 47% margin recorded in 2008, due to the strong reduction in demand in 1H09. In 2009, EBITDA reached R$3.6 billion, 45% down on 2008. 46 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT CONSOLIDATED PARENT COMPANY Full Year Full Year Full Year Full Year EBITDA Net Income for the Year (-) Net Financial Result 2,780,730 251,377 1,582,232 681,890 (-) Social Contribution 221,790 177,451 229,196 35,901 (-) Income Tax 733,009 513,607 626,143 139,842 (-) Depreciation and Amortization 840,303 787,249 652,670 573,530 (-) Interest held in Subsidiaries 97,212 0 60,738 (450,749) (-) Other net Revenues (Expenses) * (3,901,306) (722,148) (4,049,430) (728,260) EBITDA (*)According to Provisional Measure 449/08, other operating and non-operating income (expenses) areclassified as othernet income (expenses), both of them excluded for the calculation of EDITDA. Otheroperating income (expenses) are excluded since they do not represent an effective cash disbursement. CSN´s EBITDA represents net income (loss) before the financial result, income and social contribution taxes, depreciation and amortization, and other revenues and expenses. EBITDA should not be regarded as an alternative to net income (loss) as an indicator of CSNs operating performance or as an alternative to cash flow as a liquidity indicator. Although CSNs management considers EBITDA to be a practical means of measuring operating performance and allowing comparisons with other companies, it is not recognized by Brazilian Accounting Principles (Brazilian Corporate Law or BR GAAP) or US Accounting Principles (US GAAP) and other companies may define and calculate it differently. Financial Result and Net Debt The 2009 net financial result was negative by R$251 million, primarily as a result of the following factors:  Provisions for interest on loans and financing totaling R$1,236 million;  The monetary restatement of tax provisions amounting to R$280 million; These negative effects were partially offset by:  A gain of R$902 million from monetary and foreign exchange variations including the result of derivative operations;  Returns of R$276 million on financial investments;  Other financial revenues of R$87 million. On December 30, 2009, the consolidated net debt totaled R$6.3 billion, R$3.9 billion more than the R$2.4 billion recorded on December 31, 2008, essentially due to the following factors:  EBITDA of R$3.6 billion;  Capex of R$1.9 billion;  Payment of R$2.1 billion in dividends and interest on equity;  R$1.2 billion effect related to the cost of debt booked in the income statement;  Cash disbursement of R$0.8 billion for the settlement of the equity swap and the repurchase of the corresponding ADRs;  The financial settlement of FX and interest swaps totaling R$0.3 billion;  A R$0.7 billion increase in judicial deposits;  Income tax and social contribution of R$0.3 billion. 47 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT The net debt/EBITDA ratio stood at 1.74x, based on 2009 EBITDA of R$3.6 billion. In addition to the increase in net debt, the ratio was also affected by the decline in 2009 EBITDA. Income Taxes Income tax and social contribution totaled R$691 million in 2009, R$264 million down on 2008, due to lower taxable income . Tax Repayment Program (REFIS) On November 26, 2009, CSN and its subsidiaries adhered to the Tax Repayment Program (REFIS) introduced by Law 11,941/09 and Executive Order 470/09, in order to settle their tax and social security liabilities through a special settlement and installment payment system. Managements decision took into account superior court verdicts, as well as the opinion of its external legal counsel regarding the possible success of its pending lawsuits. The amount of the debits offset by IPI (federal VAT) tax premium credits, the migration from regular payment in installments, and sundry debits, exceeded R$5.0 billion, including interest and related charges. Adherence to the special tax programs reduced the amount previously due in fines, interest and legal charges, generating a positive impact on the Companys pre-tax income of R$507 million. The new amount of the debits following the reductions stipulated by the tax program of Law 11,941/09 was offset by the judicial deposits related to the lawsuits in question. These debits are still subject to ratification by the respective authorities. The remaining balance due under Law 11,941/09 will be settled in 180 installments as of the consolidation of the debits by the authorities. 48 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT The debits due under Executive Order 470/09 are being settled in 12 installments beginning in November 2009. Net Income 2009 net income came to R$2.60 billion, less than the R$3.17 billion reported in 2008, essentially due to:  A non-recurring gain of R$4.04 billion in 2008 resulting from the percentage variation in equity income in the sale of 40% of Namisa;  The R$2.79 billion reduction in gross profit due to the impact of the economic crisis, especially in 1H09. These factors were partially offset by:  A non-recurring gain of R$0.84 billion in 2009 from the reverse merger of Big Jump by Namisa;  The R$2.53 billion improvement in the 2009 net financial result over 2008. Capex CSN invested R$1.9 billion in 2009, R$1.2 billion of which went to the parent company, mostly in the following projects: ü Expansion of the Casa de Pedra mine: R$426 million; ü Maintenance and repairs: R$326 million; ü Technological improvements: R$162 million; ü Expansion of the Port of Itaguaí: R$47 million; ü Works plan: R$40 million. Investments in the subsidiaries accounted for the remaining R$696 million, distributed as follows: ü CSN Long Steel: R$183 million; ü CSN Cement: R$163 million; ü Transnordestina Logística: R$141 million; ü MRS Logística: R$125 million; ü NAMISA: R$40 million. Working Capital Working capital closed December 2009 at R$2.2 billion, 8% up on the end-of-2008 figure. The R$1.1 billion decline in liabilities was mainly due to the R$1.4 billion decrease in the Suppliers line, thanks to the increase in cash payments for raw materials, partially offset by the R$334 million upturn in provisions for Taxes Payable. Assets fell by R$896 million, primarily due to the R$943 million reduction in Inventories. The average supplier payment period narrowed by 72 days, from 98 days, in December 2008, to 26 in December 2009. 49 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT In the same period, the average receivables period widened by 8 days, from 22 to 30 days. The inventory turnover period averaged 130 days, 46 days down on December 2008. R$ MM WORKING CAPITAL Dec/08 Dec/09 Change 2009 Assets Accounts Receivable - Domestic Market 1,333 1,191 (142) - Export Market (1) 362 363 - Allowance for Debtful (246) (347) (101) - Credits from clients - (20) (20) Inventory Advances to Suppliers Advances to Taxes 17 55 38 Liabilities Suppliers Salaries and Social Contribution 16 Taxes Payable Advances from Clients 54 86 32 Working Capital TURN OVER RATIO Average Periods Dec/08 Dec/09 Change 2009 Receivables 22 30 8 Supplier Payment 98 26 Inventory Turnover Capital Markets Share Performance CSNs shares appreciated by 108% in 2009, more than 20 p.p. higher than the IBOVESPAs 87% upturn in the period. On the NYSE, CSNs ADRs did even better, climbing by an expressive 168%, versus just 19% for the Dow Jones. The Companys shares closed the year among the ten most traded on the IBOVESPA and among the 10 most-traded Latin American ADR´s on the NYSE. 50 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Capital Markets - CSNA3 / SID / IBOVESPA / DOW JONES N# of shares Market Capitalization Closing price (R$/share) 29.00 56.00 Closing price (US$/share) 12.81 31.93 Market Capitalization (R$ million) 22,001 40,823 Market Capitalization (US$ million) 9,719 23,276 Total return including dividends and interest on equity CSNA3 (%) -43% 108% SID (%) -56% 168% Ibovespa -41% 87% Dow Jones -34% 19% Volume Average daily (thousand shares) 2,881 2,465 Average daily (R$ Thousand) 147,051 110,860 Average daily (thousand ADRs) 4,610 3,607 Average daily (US$ Thousand) 135,562 83,492 Source: Economática Shareholder Payments In a meeting held on February 25, 2010, CSNs Board of Directors approved the allocation of 2009 net income. The proposal, to be submitted to the approval of the Annual Shareholders Meeting, includes the following payments to the Companys shareholders: · Interest on equity of R$320 million on net income in the balance sheet of June 30, 2009, as an advance on the minimum mandatory dividends for 2009, approved by the Board of Directors Meeting of December 17, 2009. Of this total, R$250 million was paid to shareholders as of December 29, 2009, and the remaining R$70 million will be paid in 2010 on a date to be decided by the Board of Directors. Shareholders registered as such with the depositary institution on December 17, 2009, will be entitled to receive the payment. 51 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT · Dividends of R$1,500 million, declared in 2009. As a result, shareholder payments related to fiscal year 2009 totaled R$1,820 million. 4 CORPORATE GOVERNANCE Investor Relations Throughout 2009, CSN sought the expansion of its communication channel with the market, aiming at improving investors perception on the Companys grounds. In 2009 CSN had important achievements: ACHIEVEMENTS:  Increased its participation in both domestic and international events, conferences and meetings with the financial market, with more than 270 participations, 59% more than in the previous year;  Diversification of the operating markets performing a Non Deal Roadshow in Tokyo, Hong Kong and Singapore;  Developing activities directed to individual investors; 4 th consecutive year it takes part in Expomoney São Paulo;  Closer relationship with sell-side analysts, visits to the facilities of the Casa de Pedra mine, Itaguaí Port and Presidente Vargas Steelworks in Volta Redonda  providing higher visibility for its operations, strategies and investments; CSN SHARES - BOVESPA & NYSE  All of CSN shares are common shares, that is, each share has a voting right at the Companys Shareholders Meetings;  Over 43% of CSN shares are traded on Stock Exchanges, mainly BOVESPA and NYSE. 52 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT The CSN Ownership Structure as of December 31, 2009 By the end of 2009, CSN was ranked 8th in BOVESPA's theoretical portfolio Sarbanes-Oxley Act The Company is in the final phase of Certification for internal controls related to the 2009 Consolidated Financial Statements (CSN and its subsidiaries), in compliance with Section 404 of the Sarbanes-Oxley Act (SOx). In 2009, tests were carried out to evaluate the effectiveness of the internal controls of CSN, CSN Export, CSN Madeira (former Jaycee), Prada and GalvaSud, which are companies considered significant for Soxs Certification; the evaluations of these companies began in August 2009. The managers of each process (process owners) were responsible for testing and monitoring existing points at the Company. It is important to emphasize that the Accounting Closing Processes, Financial and Entity Level are corporative and consider all CSN companies, except for NAMISA, which has its own structure for the execution of such processes/activities. Code of Ethics CSN has employed a Code of Ethics since 1998. This Code is periodically revised and updated. New versions are delivered to members of staff in corporate integration trainings, where the changes can be discussed and any possible queries clarified. The CSN Code of Ethics details the standards of personal and professional conduct expected of its employees in their relations with other employees, clients, shareholders, suppliers, communities, competitors and with the environment, and also contains a declaration of our corporate conduct and commitments. Its guidelines are open to the public and can be found at the CSN website: www.csn.com.br . 53 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT One of the aspects that have always been dealt with in the Code of Ethics since its creation is the guidance on trading of the Companys shares. Disclosure of Material Acts and Facts CSN has a Disclosure Policy of Material Act or Fact, which determines that all such disclosures must contain information that is accurate, consistent, appropriate, transparent and within the proper deadlines, in accordance with the CVM Rule 358 of January 3, 2002, and Section 409 of Sarbanes-Oxley Act  Real Time Issuer Disclosure. All material acts or facts are disclosed to the markets in which the Companys shares are listed, currently on the Brazilian stock exchange (BOVESPA) and on the North American stock exchange (NYSE). Management CSN is controlled by Vicunha Siderurgia S.A., who holds nearly 46% of the Companys total capital. The management is incumbent upon the Board of Directors and the Board of Executive Officers. Annual General Meeting In compliance with the prevailing legislation, the General Shareholders Meeting, the Companys governing body, meets once a year, to discuss, among other matters, on the Board members elections , the presentation of the management accounts, the financial statements, the distribution of the years net income and the payment of dividends. Annual General Meeting shall be held whenever necessary to resolve on matters that are not of its ordinary competence . Board of Directors The Board of Directors currently comprised of seven members, five of them independent, meets ordinarily on the dates set forth in the annual schedule of corporate events and extraordinarily whenever it is necessary. Board members serve a 1-year term with reelection allowed. The Board of Directors role is to define and monitor the Companys policies and strategies, monitor the Board of Executive Officers actions, and decide on material matters for the CSN businesses and operations. It is also responsible for the Board of Executive Officers election and, if necessary, it can create special advisory committees to help with its activities. Board of Executive Officers The Board of Executive Officers is responsible for the CSN management and the general operation of its business, in accordance with the policies and strategies defined by the Board of Directors. The Board of Executive Officers currently comprises 5 executive officers whose one is the Chief Executive Officer. The Board of Executive Officers meets periodically and each executive officer is in charge of specific operations, fundamental processes and/or business at the Company. Executive officers serve a 2-year term with reelection allowed. 54 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Audit Committee The Audit Committee has the autonomy to take decisions related to the provisions of Sections 301 and 407 of the Sarbanes-Oxley Act. Some of its main responsibilities are to review, consider and recommend to the Board of Directors the appointment, remuneration and hiring of the external auditor, as well as to supervise the internal and external audits. Regarding the policies for the engagement of the services of external auditors, some procedures are adopted in order to ensure that there is no conflict of interest, dependence or loss of objectivity of the auditor in his relationship with CSN. Internal Audit CSN employs the services of an independent Internal Audit, as determined in the Bylaws. Using generally accepted auditing principles, it examines, analyzes, assesses and corroborates the internal controls of all the CSN Companies in order to assess their effectiveness, appropriateness and integrity, as well as their cost-effectiveness. The work of the Internal Audit is defined according to the Risk Matrix and approved by the Audit Committee, which also monitors its results. Independent Auditors In 2009, CSN and its subsidiaries independent auditors  KPMG Auditores Independentes  were engaged to perform services in addition to those related to the examination of the financial statements. Both the Company and its independent auditors understand that these services, essentially comprising due diligence works, appraisal report, training and technical support and reviews of the filling out of income tax declarations, do not affect the auditors independence. The additional services engaged, do not exceed 5% of the total external auditing fees. Services provided by the independent auditors, in addition to the examination of the financial statements, are previously submitted to the Audit Committee in order to ensure that they do not involve a conflict of interest or jeopardize the auditors independence or objectivity. In accordance with CVM Rule 480/09, in the minutes of a meeting held on February 24, 2010, the Board of Executive Officers states it discussed, reviewed, and agreed with the opinions expressed in the independent auditor´s report and with the financial statements related to fiscal year ended on December 31, 2009. 5 RISK MANAGEMENT CSN operates in a globalized and increasingly complex market. Therefore, it is exposed to several risks that might affect its performance and, consequently, its strategies. In order to improve the monitoring of the risks inherent to this exposure, the Company has a Corporate Risks area, which is composed of skilled professionals. The objective of the CSN Corporate Risks Area is to identify, measure and monitor Corporate Governance risks and levels, ensuring compliance with the Sarbanes-Oxley Act (sections 302 and 404), in addition to keeping the Companys Management and its shareholders informed on the risks inherent to the business processes. 55 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT The Company works in the risk management in order to minimize the impact on its businesses, considering, among others, economic, financial, tax and regulatory aspects in Brazil and abroad. The CSN internal controls, responsible for risks mitigation, are performed by the operating areas and monitored by the Corporate Risks area, Internal Audit - linked to the Companys Board of Directors - and by the External Independent Auditors. The risks described below are known by the Company and can currently adversely affect the Companys business. Market Risks Steelmaking is normally very cyclic due to supply and demand oscillations, mainly caused by macroeconomic fluctuations worldwide. Significant drops for steel demand in markets served by the Company, either domestically or abroad, can impact its operations which follow the same trends that govern the automotive, civil construction, home appliance and packaging sectors. However, the Company usually overcomes these cycles without suffering great impacts in its business, since it has cost and production competitive advantage for operating in an integrated manner, i.e. comprising the activities, among others, of mining, railroad, ports and energy. Raw Material Supply Risks The Company has a fully integrated operation and is self-sufficient in iron ore production. The only inputs acquired from third parties (foreign market) are coal (100%) and coke (approximately 25% of the consumption), besides zinc and aluminum, which are acquired domestically. The Companys operation is seen as integrated for it uses funds from the groups companies, such as CSN - Casa de Pedra, NAMISA, Arcos and ERSA (mining), MRS and Transnordestina Logística (railroad), CSN Energy (energy) and Sepetiba Tecon (port operations). Additionally, , the Company strives to diversify the origin of imported inputs (coal and coke) in order to protect itself from eventual abusive pricing practices by its suppliers. Competition Risks For a few years now, the worlds steel industry has been under intense transformation, marked by mergers and acquisitions in order to increase competitiveness through cost reduction. Brazil is not immune to that. CSN tries to be closer to its customers, offering them more value added products, specific to their needs regarding quality, service and delivery terms. In order to efficiently serve domestic and international markets, the Company acquired interest in two mills - CSN LLC, in the USA and Lusosider, in Portugal. The presence in North America and Europe guarantees the expansion and the closeness to foreign customers in the long-term. Foreign Exchange Risks Since it operates and raises funds abroad, part of the Companys revenues (export) and expenses (input import  coal and coke  and equipment) is in foreign currency. 56 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT As a result, the Company is subject to exchange rate and interest rate variations and it manages fluctuation risks of the amounts in Reais that will be necessary to repay its foreign currency liabilities, using different financial instruments, including cash invested in dollars and derivatives (derivative contracts without financial leverage, as an example of call and put options), mainly swaps and futures contracts. Environmental Risks Steelmakers generate jobs and products that stimulate the Brazilian economy, but also produce waste and wastewater that might harm the environment. That is why these companies must respect a series of requirements provided for by the Brazilian environmental law, aiming at controlling atmospheric emissions, wastewater and the handling and destination of solid waste to protect human and environmental health. CSN not only respects the legal requirements, but also adopts a preventive and pro-active posture regarding environmental matters, trying to anticipate eventual risks and/or problems. Legal Risks CSN has lawsuits that refer to civil, labor and environmental claims, in addition to collection of federal, state and municipal taxes and contributions. Regarding these lawsuits, the Company had, at the end of 2009, nearly R$ 3.1 billion provided and R$ 1.5 billion in judicial deposits, but there is no certainty with respect to favorable decisions in these lawsuits because they may end up being deemed as groundless. The Company also tries to mitigate its legal risks through preventive advisory procedures, monitoring of legislation, participation in public consultations that refer to preparing and enhancing rules that impact its activities, and presence in trade unions and entities that represent the businesses. Insurance Risks Aiming at the proper mitigation of risks and regarding the nature of its operations, the Company and its subsidiaries hire several different types of insurance policies. The policies are hired in accordance with the Risk Management policy and are similar to insurance contracted by other companies of the same segment as CSN and its Subsidiaries. The policy coverage include: National Transportation, International Transportation, Civil Liability of Transport Companies, Import, Export, Life and Personal Accident insurance, Health, Vehicle Fleet, D&O (Civil Liability Insurance for the Management),General Civil Liability, Engineering Risks, Sundry Risks, Export Credit, Guarantee Insurance and Port Operators Civil Liability. The Company also renewed the insurance for Property Damage and Loss of Profit for its Units and Subsidiaries with the following exceptions: for Presidente Vargas Steelworks  UPV, Casa de Pedra, Arcos Mining, CSN Paraná, Tecar Coal Terminal (has Property Damage insurance), which are currently under negotiations with reinsurance companies in Brazil and abroad to obtain place and pay these other policies. 57 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01  MANAGEMENT REPORT Credit Risks The exposure to credit risk with financial instruments is managed by limiting the counterparts that deal with derivative instruments to large financial institutions with respected credit quality. Thus, the management believes that the counterparts risk of failure to comply with the agreement is insignificant. 6 INNOVATION One of the CSN initiatives to increase its share in the markets in which the Company operates is to meet markets new needs in a creative way in order to provide them with products and services of the highest quality. It therefore makes a point of investing in innovative projects to consolidate the growth and the company´s market share. Research and Development CSN has, as Brazils leading producer of high value-added coated flat steel products, continuously invested in improving its products, processes and services. T he main highlight in the Company's activities is the solid performance in the development of new projects and applications, which meet the current and future market needs. An innovative and pioneer project is the development of pre-painted steel for Metal-Organic Fuel Tanks used in automobiles, replacing the use of plastic tanks. The demand for these tanks already exceeds 475 thousand tanks per year. The project was designed with a new base steel and with the use of finishing in state-of- the-art continuous Line of Painting in the facilities of CSN/PR Araucária, being more conformable, weldable and more resistant to corrosion. Another developed project, which has been well accepted in the market is the CSN Extra Fino® cold rolled steel for new uses in home appliance products and in steel furniture in response to a global trend. In the packaging segment, CSN invested in the consolidation and assembly of an Innovation Center, which allows greater proximity to clients and bottlers presenting new proposals, concepts and designs, in expanded packages with attractive and innovative shapes. Only in this segment were filed 19 new patents at INPI in 2009. With some of these innovations CSN was awarded at the Innovation Day promoted by Nestlé. In the auto segment the development of the Dual Phase steel is highlighted. One of its main features is to contribute to a weight reduction in vehicles, which allows industries to manufacture lighter and safer vehicles with reduced carbon emissions. The project enables CSN to supply a new product of high mechanical resistance and with great use potential. In addition to the Dual Phase steel, new types of high resistance steel were developed such as Bake Hardening, rephosphorated and microlinked steel, as well as new types of steel with high conformability, for exposed parts, such as Super Ultra Low Carbon Steel stabilized to Titanium. In 2009, R$40 million were invested in Research and Development. CSN, as a cutting-edge Company, is fully committed to seeking technological innovation, to improving continuously and systematically its production procedures and to launching products that are attractive to the market. The company is also fully committed to the technological development of the mining segment, investing in studies and in the use of new mineral processing technologies aiming at the improvement of its products’ quality and the use of the wrought iron through increase of processes’ mass recovery. Simultaneously, part of these new technologies makes projects feasible for the benefit of current wastes of the processing plant at Casa de Pedra, transforming part of them into a pellet feed fines product. A third line of research consolidated over the last years is the presentation of the feasibility for the projects of processing plants for the production of pellet feed fines from the poor itabirites available at the Casa de Pedra Mine , where a large part of them was up to now considered to be sterile inside a mineralized body. 58 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT 7 PEOPLE After intensifying its efforts in terms of aligning more and more its People Management Model with the maximization culture of value generation, CSN, in 2009, emphasized its employees’ development and the training, in order to sustain expansion projects in each of its segments. Policies and their respective management are compatible with the competitive environment, strongly performance and leadership driven, being supported by learning and dissemination of knowledge concepts. CSN and Subsidiaries closed 2009 with 16,974 employees, an 8.6% increase compared to the 15,629 employees registered in the previous year. Internal Communication CSN has several communication channels with its employees. The CSN intranet gathers information on the company and its practices, with free consultation to the code of ethics, to the organization’s manual and to the safe behavior manual, among others. Corporate and sector newsletters are disclosed through e-mail, filed in the Intranet and are hung on the units’ boards. The employees are also updated on the Company’s projects by means of a quarterly newspaper, with a publication of 20 thousand copies, and of internal campaigns promoted on billboards and banners at the units. In 2009, CSN reformulated the newspaper with a new name, graphic project and is now published every two months. Aligned to good practices of corporate communication, CSN makes available specific e-mail addresses of several departments of the company, such as: communication, press agency services, internal auditing and ethics committee, and discloses a toll-free phone number for bad demeanor denouncements. Training and development CSN invests in attraction and talent retention, professional development and qualification projects in order to contribute to the growth of the organization and its people. In addition, in 2009, the Company has granted 252 partial university scholarships as a means of furthering the professional and personal development of its staff. 59 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT The internship program is directed at 500 students coming from graduate and technical courses from different areas, and it seeks the integration of youngsters into the corporate environment. The Trainees that had taken part of the Program in 2008 also took part of development actions, in 2009. The purpose is to improve their skills so that they can, in the short term, hold senior positions in the Company, and therefore meet the demand for professionals of the several areas of the business. Regarding the qualification and retention of new talents, the Company made available 13 MBA positions in renowned institutions, to which professionals from the 2006 Trainee Program were appointed. This action was totally sponsored by CSN. The Capacitar Program aims at investing in occupational training of youngster professionals aged between 18 and 24 years, who have completed high school, qualifying them to enter the labor market, in the area of Mining and Steelmaking. The Program had the participation of 461 youngsters. The Aprendizagem Program aims to qualify and incorporate to the youngster´s education, skills that will benefit their studies, broadening the perspective of insertion and continuance of the apprentice in the labor market, in addition to offering professional training courses organized in partnership with SENAI. In 2009, it had the participation of 169 young apprentices. In 2009, the Desenvolvimento Program started and was focused on Supervisors and Coordinators, aiming at strengthening CSN’s culture, aligning knowledge and creating synergy among the managers of the Group, in order to build a sustainable leadership, based on the overview and values of the organization. Management of Competences CSN develops actions to monitor the level of competences of its employees. Competences are a set of knowledge, skills and attitudes shown by the employee, focusing on the present. In 2009, a review of the evaluation model per competences was carried out, aligning it to CSN’s strategic goals, in addition to seek essential high performance characteristics for the senior and executive level. Ten new competences were defined, divided into the following categories: Core (“Essential Competences”), Sustainability and Negócios (Portuguese for Business). This instrument will support the identification of talents in the organization, giving background to the decision-making processes in relation to resources, as well as training actions and development. The Rumo Certo Program – evaluation of competences for the operational level – which started in 2008 in Volta Redonda unit, was also extended to the Prada Distribution unit in 2009 and will soon be implemented in all units. Profit sharing The Profit Sharing Program seeks to guarantee the continuous improvement of the Company’s results and increase in the generation of value to shareholders by the emphasis given to the performance management in the performance of the strategy. 60 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT Managers and employees are assessed by the Company’s result indexes, at their business unit, regarding the specific and behavioral performance, always in line with strategic maps and the GVA®. This balance between the results enables that the variable compensation to be based on the effective contribution of each area when carrying out strategic goals defined by the company, ensuring this way that the best performances are rewarded. Work safety CSN promotes strong initiatives to the benefit of work safety, ensuring a safe and healthy environment. Work safety is a priority for CSN, which considers it as a priceless value. The areas have as a management guideline not to operate in case there is any risk to the employee. The prerogative is the following “if something cannot be done in perfect safety, don´t do it!” CSN sees the employees as the main value generator for the Company, having as a priority to educate them, so that they learn how to take care of themselves, of others and of the assets of the Company, with safe behaviors and actions. The CSN Occupational Health and Safety Management System is part of the productive process and is key for the total quality program, which addresses work safety as a priority and whose objective is guaranteeing the safety and health of the CSN employees, self-employed employees and contactors’ employees. CSN adopts the following procedures to support the safety process: Daily Visits to the Work Station, Standardization, Total Quality Program focused on 5 SENSUS-5S: selection, cleanliness, ordering, hygiene and self-discipline, Report and Treatment of Irregularities, workforce Certification, Operating Work Diagnosis, Critical Analysis of the Process, Safe Behavior Manual, Behavioral Audit Program – Stop and Observe, Procedures to adjust the use conditions of the work space, Risk Analysis and Audits. These activities are monitored by the following committees: Central (production executive board and general management areas), Tactical (general management areas and management areas) and Operating (management and supervision areas). Among the several actions considered in our system, we highlight the following: 1 –Safety Training Center, to reduce the number of accidents caused by failures in the perception of risks, through practical simulations to raise the employees’ awareness in the performance of their activities in a safe way. 2- Safe Behavior in Traffic – the objective of this program is to raise the employees’ awareness regarding traffic safety while commuting. 3 – Implementation of a quarterly audit project based on the SUMITOMO reference – aiming to promote change and to ensure that people adapt to the organizational environment, based on cleanness, hygiene, and discipline, basic factors for the promotion of self discipline. The CSN frequency rate of accidents with personnel was reduced by 21.31%; the severity of the accidents was reduced by 78.40%. 61 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT 8 SOCIAL RESPONSIBILITY Corporate Social Responsibility CSN develops important socially responsible policies in the communities it operates. These projects, currently concentrated at CSN Foundation, strengthen the bonds with the community and show the Company’s commitment to the local development. Between 2006 and 2009 more than R$ 67 million was invested in projects of this nature. In 2009 investments totaled R$14 million. The initiatives comprise the following areas: education, health, culture and sports. These actions were always performed in partnerships with strictly selected institutions. Beyond initiatives, proposed and executed directly by the CSN Foundation, CSN sponsored cultural and social assistance projects by means of fiscal incentives for outstanding projects and institutions, among which: Philharmonic Orchestra of Israel; Circuito Indústria Cultural of SESI Minas Gerais, book of Human Rights: Brazilian Images; TV Cultura, among others. CSN also sponsored, cinematographic productions that enhance cultural and social values of Brazilian society, such as: the movie “Contador de Histórias”, “Garapa”, “Abaixo a ditadura ou os melhores anos da nossa vida”, “De corpo Inteiro” and “Tropa de Elite II”. In the Social Assistance area, CSN supported several projects from institutions enrolled on Municipal Boards of Child and Adolescent Rights in the states of São Paulo, Minas Gerais, Rio de Janeiro, Mato Grosso do Sul and Acre. These projects focus on children and youngsters under social vulnerability. Among the entities supported, we can highlight: Associação de Assistência à Criança aos Adolescentes Cardíacos e aos Transplantados do Coração - ACTD; Grupo de Apoio ao Adolescente e à Criança com Câncer - GRAAC; Casa Taiguara and Projeto Caminhada e Corrida contra o Câncer, in benefit of the Cancer Hospital of the City of Barretos. In Acre, the Project has benefited poorly nourished children distributing farinha mútlipla (a nutritional supplement). The main social programs directly carried out by the CSN Foundation with the Company’s financial support and that benefited more than 115 thousand people in 2009, are described as follows: Vocational training Escola Técnica Pandiá Calógeras (ETPC), in Volta Redonda (RJ), prepares professionals for the marketplace and for university entrance examination (Vestibular). The Company has already helped several youngsters enter universities. In 2009, 1,072 youngsters were enrolled and ETPC offered 273 full scholarships and 116 partial scholarships of 50% and 33 partial scholarships of 60% . Centro de Educação Tecnológica General Edmundo Macedo Soares e Silva (CET) is an important institution in the city of Congonhas (MG). For over 47 years, it has been contributing to students’ technical graduation and qualification, offering qualified professionals to the companies of the Alto Paraopeba region. In 2009, 730 students were enrolled and CET offered 55 full scholarships and 20 partial scholarships for regular courses, 24 full scholarships for qualification courses. It still carried out a course named Curso Capacitar, in partnership with CSN, and Mining Operator, with 15 full scholarships. 62 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT The Hotel-Escola Bela Vista Project offers hotel service qualification for 18 and 25-year-old youngsters under social risk, at in the southern region of Rio de Janeiro State. The course comprises the following modules: governance, reception, kitchen, events, preventive maintenance, careers office, waiter/waitress, hygiene and food handling, entrepreneurship, information technology, customer service and hands-on workshops. Each semester, 80 youngsters are selected through a public announcement to take part in the project. It is worth stressing that the region has a great demand for qualified labor to work at hotels, thus when the youngsters finish the Hotel Escola, they are hired by hotels, restaurants, hospitals and companies that promote events in the region. Social and Cultural Projects Garoto Cidadão Project The objective of this project is to stimulate the social, educational and emotional development of the participants, contributing to build well informed citizens, with a critical conscience to the world. Implemented in 1999, the project is aimed at children and teenagers (6 to 16 years old) who study in public schools and who live under a social vulnerability condition. The Project is a partnership with local government authorities and works in different hours as the school hours. The project offers children and youngsters music classes, dance classes, digital inclusion and tutoring. The project achieved, in 2009, 1.110 service events and expanded its operational areas in four Brazilian states. In 2009 the project took place in Araucária (PR), with two units; Congonhas and Arcos (MG), Mogi das Cruzes (SP) and Itaguaí (RJ). The per capita/month cost of the project decreased 21%, from R$ 173 in 2008 to R$ 137 in 2009, through the optimization of the project’s resources without decreasing the service quality. The number of beneficiaries increased from 845 in 2008 to 1.110 children and teenagers in 2009, in five different municipalities in the country, (Itaguaí-RJ, Congonhas-MG, Arcos-MG, Araucária-PR e Mogi das Cruzes-SP) A Truck to Ziraldo – Ziraldo from A to Z The objective of A Truck to Ziraldo Project (“Um Caminhão Para Ziraldo”) is to develop youngsters from different regions of the country, stimulating the arts, reading and writing, spreading the ECA – Child and Adolescent Statute, and defining the value of citizenship. A specially adapted truck to become a theater stage takes the author’s piece of work all around the country. Between 2006 and 2009, the truck went to 20 Brazilian states bringing entertainment and culture to the public. Overall, more than 360 thousand people attended the truck’s performances. The CSN Foundation Cultural Center In order to disseminate and expand the access of the Volta Redonda community to the development of cultural value, the challenge of the Cultural Center is the social transformation through culture, by the promotion of seminars, workshops, lectures, exhibits, recitals and concerts. The Art Gallery Project, through its exhibits, courses, communitarian workshops and seminars, stimulates and promotes artists that have innovative, contemporary art ideas, combining art investigation and the debate on the artistic practice. 63 00403-0 COMPANHIA SIDERÚRGICA NACIONAL 33.042.730/0001-04 13.01 – MANAGEMENT REPORT The CSN Foundation Youth Orchestra The CSN foundation Cultural Center, in Volta Redonda, houses the Young Philharmonic Orchestra and the Experimental Orchestra Projects. The Orchestra is composed of 80 young musicians under social vulnerability situation, selected through pre-requirements disclosed by public announcement. Participants are introduced to orchestra qualification and their learning also includes activities at chorus singing workshops, vocal techniques, musical theory and perception and music history. In 2009, the Orchestra presented the following shows: Concert with Renato Teixeira; Noah’s Arch; Encontro de Orquestras and Beatles Sinfônico. The three first events were presented in Volta Redonda (RJ). The presentations of Beatles Sinfônico took place in the cities of Arcos, Congonhas and Belo Horizonte (MG); in São Paulo (SP) and also in Volta Redonda (RJ). A total of more than 12 thousand people attended the orchestra´s presentations. Cultural Workshops Cultural workshops are formed by producers and artists, many of whom musicians, actors, painters and dancers, enabling children, youngsters and adults to have access to cultural activities such as music, theater and visual arts. In 2009, the workshops were attended by more than 1,200 people. Fonoteca Project The CSN Foundation has a valuable phonographic collection composed of 16,000 33- and 78-speed records and over 3,000 music sheets, material from the extinguished Rádio Siderúrgica Nacional, in Volta Redonda. The collection, restored and digitalized, is available to the community for research, leisure and preservation of the radio memory. The project also has a web radio to make the access to this collection public. In 2009, the Fonoteca Catalogue was released, and is available for research at the Centro Cultural of CSN Foundation. Oral Heath Project The Rindo á toa Project is geared towards children that study at municipal schools, who study up to the 4th grade of the Elementary Education. The project’s aim is to present the educational and preventive aspects of dentistry.
